DETAILED ACTION
1.	This office action is a response to an application filed 10/15/2021 in which claims 1-24 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
	Group I, Claims 1-8, drawn to a spray gun height adjustment system for use in a line striper comprising: (a) a control device receiving a plurality of inputs, the plurality of inputs corresponding to line of a desired dimension; (b) a first spray gun mount bar having a first gun holder assembly to retain a first spray gun configured to paint the line of the desired dimension; (c) a first height adjustment mechanism coupled to the first spray gun mount bar configured to raise or lower the first spray gun mount bar in response to each input in the plurality of inputs received via the control device; (d) a second spray gun mount bar having a second gun holder assembly to retain a second spray gun configured to paint the line of the desired dimension; (e) a second height adjustment mechanism coupled to the second spray gun mount bar configured to raise or lower the second spray gun mount bar in response to each input in the plurality of inputs received via the control device, wherein the control device transmits, for each input in the plurality of inputs, a signal to the first height adjustment mechanism and the second height adjustment mechanism to raise or lower the first spray gun mount bar and the second gun mount bar, wherein the first height adjustment mechanism and second height adjustment mechanism, responsive to the signal, raising or lowering the first spray gun mount bar and the second spray gun mount bar until painted line is of the desired dimension. 
Group II, Claims 9-16, drawn to a spray gun height adjustment system for use in a line striper comprising: (a) a control device receiving a plurality of inputs, the plurality of inputs corresponding to a first line of a first desired dimension and a second line of a second desired dimension; (b) a first spray gun mount bar having a first gun holder assembly to retain a first spray gun configured to paint the first line of the first desired dimension; (c) a first height adjustment mechanism coupled to the first spray gun mount bar configured to raise or lower the first spray gun mount bar in response to at least a first set of inputs in the plurality of inputs received via the control device; (d) a second spray gun mount bar having a second gun holder assembly to retain a second spray gun configured to paint the second line of the second desired dimension; (e) a second height adjustment mechanism coupled to the second spray gun mount bar configured to raise or lower the second spray gun mount bar in response to at least a second set of inputs in the plurality of inputs received via the control device, wherein the control device transmits, for each input in the first set of inputs, a signal to the first height adjustment mechanism to raise or lower the first spray gun mount bar, and transmits, for each input in the second set of inputs, another signal to the second height adjustment mechanism to raise or lower the second spray gun mount bar, and wherein the first height adjustment mechanism, responsive to the signal, raising or lowering the first spray gun mount bar until painted line is of the first desired dimension and wherein the second height adjustment mechanism, responsive to the another signal, raising or lowering the second spray gun mount bar until painted line is of the second desired dimension.
Group III, Claims 17-24, drawn to a spray gun height adjustment system for use in a line striper comprising: (a) a control device receiving at least a first input and a second input, the first and second inputs corresponding to a first line of a first desired dimension and a second line of a second desired dimension, respectively; (b) a first spray gun mount bar having a first gun holder assembly to retain a first spray gun configured to paint the first line of the first desired dimension; (c) a first height adjustment mechanism coupled to the first spray gun mount bar configured to raise or lower the first spray gun mount bar in response to the first and second inputs received via the control device; (d) a second spray gun mount bar having a second gun holder assembly to retain a second spray gun configured to paint the second line of the second desired dimension; (e) a second height adjustment mechanism coupled to the second spray gun mount bar configured to raise or lower the second spray gun mount bar in response to the first and second inputs received via the control device, wherein the control device transmits a first signal representative of the first input to the first and second height adjustment mechanisms, and the first and second height adjustment mechanisms, responsive to the first signal, raising or lowering the first and second spray gun mount bars, and the control device transmits a second signal representative of the second input to the first and second height adjustment mechanisms, and the first and second height adjustment mechanisms, responsive to the second signal, raising or lowering the first and second spray gun mount bar resulting in the line of the desired dimension.

If Invention I is elected, an election of sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. Applicant must elect only one sub-specie from the group of sub-species listed below.
	I-1A, Claim 4, drawn to the spray gun height adjustment system of claim 1, wherein either of the first or second height adjustment mechanisms is a rack-and-pinion based system.
	I-1B, Claim 5, drawn to the spray gun height adjustment system of claim 1, wherein either of the first or second height adjustment mechanisms is a linear actuator.
I-1C, Claim 6, drawn to the spray gun height adjustment system of claim 1, wherein either of the first or second height adjustment mechanisms is any of the following: a mechanical linear actuator, an electro-mechanical actuator, a hydraulic actuator, a pneumatic actuator, a piezoelectric actuator, a twisted and coiled polymer (TCP) actuator, a supercoiled polymer (SCP) actuator, a linear motor, or a telescoping linear actuator.
If Invention II is elected, an election of sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. Applicant must elect only one sub-specie from the group of sub-species listed below.
	II-1A, Claim 12, drawn to the spray gun height adjustment system of claim 9, wherein either of the first or second height adjustment mechanisms is a rack-and-pinion based system.
	II-1B, Claim 13, drawn to the spray gun height adjustment system of claim 9, wherein either of the first or second height adjustment mechanisms is a linear actuator. 
II-1C, Claim 14, drawn to the spray gun height adjustment system of claim 9, wherein either of the first or second height adjustment mechanisms is any of the following: a mechanical linear actuator, an electro-mechanical actuator, a hydraulic actuator, a pneumatic actuator, a piezoelectric actuator, a twisted and coiled polymer (TCP) actuator, a supercoiled polymer (SCP) actuator, a linear motor, or a telescoping linear actuator.
If Invention III is elected, an election of sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. Applicant must elect only one sub-specie from the group of sub-species listed below.
	III-1A, Claim 20, drawn to the spray gun height adjustment system of claim 17, wherein either of the first or second height adjustment mechanisms is a rack-and-pinion based system.
	III-1B, Claim 21, drawn to the spray gun height adjustment system of claim 17, wherein either of the first or second height adjustment mechanisms is a linear actuator.
III-1C, Claim 22, drawn to the spray gun height adjustment system of claim 17, wherein either of the first or second height adjustment mechanisms is any of the following: a mechanical linear actuator, an electro-mechanical actuator, a hydraulic actuator, a pneumatic actuator, a piezoelectric actuator, a twisted and coiled polymer (TCP) actuator, a supercoiled polymer (SCP) actuator, a linear motor, or a telescoping linear actuator.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jethro M. Pence/
Primary Examiner
Art Unit 1717